OFFICE    OF THE   ATTORNEY     GENERAL   OF TEXAS
                                             AUSTIN                    /

amILD     c. MANN
 mr.*.     ..“.UL




r                   Eon; 8. I..Shelton
 ..                 County hudltor
                    Johnson County
      4
                    Cleburne, Texas.
                    Dear Sir:
                                         Cplnlon %.   C-724




                                              how nuEh per diem?"



                                *Transport& ion ot prboners.      The mana-
                         gar shall wake suitable provision8and regu-
                         latlons for the cafe and speedy tran~orkatlon
                         of prisoners tron couutlee where oentenoed to
                         the State penltentlery by the sheriffs of such
Eon. E. L. Sheltm, June 8,1939, Page 2


     reqmatloe counties if auoh sheriffs are will-
     Ing to perform such aenloea as ohaply as
     aald oaamIaaloo een have it dam otherrise.
   j 3ald traoaportatlonshall be on State aoaount
     and In no laatanoe shall the prlaooera be
     oarrled direct trcnathe oounty jails to the
     State farm, but shall rlrat bo oarrled to the
     reoelving station as designated by the prison
     board ahera the aharaoter of labor which each
     prisoner may reasonebly perfom shall be deter-
     nlned...."
          It la apparent from a readily of the above ata-
U&that    It la the duty of the ma.mger of the prison
system to make suitable provisiona and regulations ror
the sate and speedy tranaportatlonof prlaonera froszcoun-
ties where aentenoed to the state penitentiaryby the
aherltta of auoh respective countlea It auoh aherlfta are
wlfllng to perform auoh aervloea as oheeply as Bald oaa-
mission oan have It dons othemlae. It la further appar-
ent that if auoh aherifta ere not wiUlng to perfcm such
eervlaea as cheaply as said conm.ls~loncan bare It done
otherwise, then in that.event the prison oomlaalon, through
Its menager may oontraot ior auoh aenloea elaawhere. We
oan aae DO tagel InhIbItIonrhieh would prawent the mana-
ger ot the rlaon ayat=, either personally or by some
legslly luttorbed agent, traa oontraotlngwith the oca-
mIaalonere~ oourt of the oouaty ror the providing or over-
night lodging and feeding of state prisoners on the way
to the penItentIaryby the oouaty in the oounty jail. Be
can see no lo@   InhIbItIonwhleh would prevent an lnde-
pendant contraotor,hr,rlnga contraot with the manager of
the prison spat   to transport prlaonera from countlea
rhera aentanoed72 the atate penltentlary,iram oontract-
Ing with the oo~aalonera* oourt of the oouaty for the
prorldlag of overnight lodging end feedlq or state prl-
boners on the my to the penitentiaryby the county In the
eountg jaIL
          Therefore, In enawef to your question,you are
respectfullyadvised that It la the opinion of this de-
partment that any valid olalm tor overnlcht lodging and
feeding of prlaonere on the wey ti the paftentlary should
Eon. S. 1. Shelton, June 8, 1939, Page S


be preaknted to the party or ayatea oontraotlng for
auop overnight lcdglq and feeding of prisonore. You
am further respeotiullyadvised that the amount of
the claim or olalma should be the amount prevloualy
agreed upoh or contracted for by and between the per-
ties to the ooatreot.
          Trusting that this anewem your lnqulr~, we
are




APi??OVED:
                                           COMMIREE



X-l’Oi?!EY
 -*w    DIs?liXAL
               OF TE